Citation Nr: 0834815	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  02-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection on a direct basis, or as a 
manifestation of an undiagnosed illness, for an eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to October 
1985 and from January 1991 to March 1991.  The veteran is 
noted to have served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The case was remanded by the Board in July 
2003 and most recently in February 2007 for further 
development.  That development having taken place, the 
veteran was issued a supplemental statement of the case in 
July 2007 which continued to deny the claim on appeal and the 
case is now again before the Board.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's symptoms are attributable to known clinical 
diagnoses of trace retinopathy, pseudophakia, and post-
surgical cataracts.  There is no medical evidence linking 
these conditions to service.


CONCLUSION OF LAW

An eye condition, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2001 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the veteran's service medical records, VA 
treatment records, and private medical records identified by 
the veteran to be relevant to the claim on appeal.  The 
veteran was also afforded two VA examinations regarding his 
claim for service connection of an eye condition.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Claim for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A 
Persian Gulf veteran is a veteran who had active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptibly to a physician, and other non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
fatigue, signs of symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neurophysiological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation, however, shall not be paid for an undiagnosed 
illness if:  (1) there is affirmative evidence that an 
undiagnosed illness was not incurred during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In the case of claims based on undiagnosed illness, unlike 
those for "direct service connection" as seen in the 
paragraph above, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.  While VA does not generally grant service 
connection for symptoms alone without an identified basis for 
those symptoms, 38 C.F.R. § 3.317 is a notable exception to 
this rule as it permits, in some circumstances as outlined in 
the paragraphs above, service connection of signs or symptoms 
that are objective indications of chronic disability, even 
though such disability is due to undiagnosed illness.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records fail to show any 
complaints, treatment, or diagnoses regarding the eyes.  He 
was noted to wear glasses on several examinations but no 
indications of abnormalities were present.

The veteran's post-service medical records indicate that he 
has had treatment for a variety of eye conditions including 
cataracts for which he had surgery in August 2001.  None of 
these treatment records indicate a relationship between the 
veteran's diagnosed conditions and service and the earliest 
record of treatment was dated in 1995, several years after 
separation.

The veteran underwent a VA eye examination in February 2005.  
He complained of having had a visual disturbance of 10 to 14 
days in March 2004 that consisted of muscle weakness, blurred 
vision, and extreme nausea and diarrhea.  He was unable to 
read during this period, even with his glasses.  He indicated 
that his vision has since returned to normal and had no other 
complaints regarding his eyes at the time of the examination.  
He was not diagnosed with any condition affecting the eyes at 
this examination.

The veteran underwent a second VA examination of the eyes in 
March 2005.  At that time, the veteran reported functioning 
with over-the-counter near vision only reading glasses and 
voiced no other complaints regarding the eyes and indicated 
no treatments, eye injuries or surgeries.  Upon examination, 
the veteran was diagnosed as having diabetes mellitus with 
trace retinopathy in the left eye for which no additional 
treatment was noted to be necessary and pseudophakia.  The 
pseudophakia diagnosis was accompanied by a discussion of the 
veteran's having had cataracts at an early age that have 
since been removed and how the early onset of cataracts was 
most likely related to the veteran's diabetes.  

An addendum to the March 2005 VA examination was issued in 
April 2007.  At that time, the examiner indicated that it was 
not as likely as not that the veteran's eye disorders were 
related to service.  The examiner cited the fact that no 
reported or documented injury to either eye was reported 
during service, that the veteran separated from service in 
March 1991 and was not diagnosed with diabetes mellitus until 
2001, ten years after separation, and had cataracts removed 
in 2001 and 2003, 10 and 12 years after separation 
respectively, and that there was evidence of retinal vascular 
changes caused by diabetes at the time of the March 2005 
examination and in the past treatment records.  The Board 
notes that the veteran is not currently service-connected for 
diabetes. 

As nothing in the medical evidence indicates that the 
veteran's eye conditions are related to service, service 
connection cannot be established on a direct basis.  While 
the veteran has been indicated to have had treatment for eye 
conditions for many years, there is nothing to suggest that 
any of the diagnosed conditions had onset in service as they 
were not diagnosed for years after separation and the 
treatment records and examination reports contain no opinions 
asserting a relationship between any diagnosis relating to 
the eye and service.

Regarding a claim for entitlement to service connection for 
an undiagnosed illness, the veteran's claim must be denied 
because the claimed symptoms relating to the eye disorder 
have been diagnosed as trace retinopathy, pseudophakia, and 
post-operative cataracts thereby making the veteran's claim 
ineligible as he has been diagnosed as having illnesses of 
the eyes that account for all claimed symptoms.  The 
veteran's service personnel records indicate service in the 
Southwest Asia theatre during the Persian Gulf War as he was 
noted to have been deployed to the Persian Gulf on his 
Department of Defense Form 214.  However, the medical 
evidence of record indicates that the veteran has been 
diagnosed with the above-mentioned illnesses of the eyes and, 
as a result of these diagnoses explaining the symptoms of 
which the veteran has complained, the veteran does not have 
an undiagnosed illness.  As a result of the veteran not 
having an undiagnosed illness, he does not meet the criteria 
for entitlement to service connection under 38 C.F.R. 
§ 3.317.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection on a direct basis, or as a manifestation 
of an undiagnosed illness, for an eye condition is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


